Title: From Thomas Jefferson to James Madison, 11 November 1784
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris Nov. 11. 1784.

Your letters of Aug. 20. Sep. 7. and 15. I received by the last packet. That by Mr. Short is not yet arrived. His delay is unaccountable. I was pleased to find by the public papers (for as yet I have no other information of it) that the assembly had restrained their foreign trade to four places. I should have been more pleased had it been to one. However I trust that York and Hobbs’ hole will do so little that Norfolk and Alexandria will get possession of the whole. Your letter first informs me of the exception in favor of citizens, an exception which by the contrivance of merchants will I fear undo the whole. The popular objection which you mention that the articles passing thro’ so many hands must come at a higher price to the consumer, is much like the one which might be made to a pin passing thro’ the hands of so many workmen. Each being confined to a single operation will do it better and on better terms. This act of our assembly has been announced in all the gazettes of Europe with the highest commendations.—I am obliged to you for your information as to the prospects of the present year in our farms. It is a great satisfaction to know it, and yet it is a circumstance which few correspondents think worthy of mention. I am also much indebted for your very full observations on the navigation of the Missisipi. I had thought on the subject, and sketched the anatomy of a memorial on it, which will be much aided by your communications.—You mention that my name is used by some speculators in Western land jobbing, as if they were acting for me as well as themselves. About the year 1776 or 1777 I consented to join Mr. Harvey and some others in an application for lands there: which scheme however I beleive he dropped in the threshold, for I never after heard one syllable on the subject. In 1782. I joined some gentlemen in a project to obtain some lands in the Western parts of North Carolina. But in the winter of 1782.  1783. while I was in expectation of going to Europe and that the title to Western lands might possibly come under the discussion of the ministers, I withdrew myself from this company. I am further assured that the members never prosecuted their views. These were the only occasions in which I ever took a single step for the acquisition of Western lands, and in these I retracted at the threshold. I can with truth therefore declare to you, and wish you to repeat it on every proper occasion, that no person on earth is authorized to place my name in any adventure for lands on the Western waters, that I am not engaged in any one speculation for that purpose at present, and never was engaged in any, but the two before mentioned. I am one of eight children to whom my father left his share in the loyal company; whose interests however I never espoused, and they have long since received their quietus. Excepting these, I never was nor am now interested in one foot of land on earth, off of the waters of James river.
I shall subjoin the few books I have ventured to buy for you. I have been induced to do it by the combined circumstances of their utility and cheapness. I wish I had a catalogue of the books you would be willing to buy, because they are often to be met with on stalls very cheap, and I would get them as occasions should arise. The subscription for the Encyclopedie is still open. Whenever an opportunity offers of sending you what is published of that work (37 vols) I shall subscribe for you and send it with the other books purchased for you. Probably no opportunity will occur till the spring when I expect the packets will be removed from L’Orient to Havre. The communication between this place and l’Orient is as difficult as it is easy with Havre. From N. York packages will be readily sent to Richmond by the care of Mr. Neill Jamieson, a very honest refugee now living at New York but who certainly ought to be permitted to return to Norfolk. Whatever money I may lay out for you here in books, or in any thing else which you may desire, may be replaced, crown for crown (without bewildering ourselves in the Exchange) in Virginia, by making paiments for the instruction or boarding of my nephews, and I wish you to be assured that this will be as perfectly convenient to me as the replacing the money here, that you may with freedom order any thing from hence of which you have occasion. If the bearer Colo. Le Maire can take charge of a pamphlet on Animal magnetism, another giving an account of Robert’s last voiage thro’ the air, and of some Phosphoretic matches, I will send them to you. These matches consist of a small wax taper, one end of which has been  dipped in Phosphorus, and the whole is inclosed in a glass tube hermetically sealed. There is a little ring on the tube to shew where it is to be broken. First warm the phosphorized end (which is the furthest one from the ring) by holding it two or three seconds in your mouth, then snap it at or near the ring and draw the phosphorized end out of the tube. It blazes in the instant of it’s extraction. It will be well always to decline the tube at an angle of about 45°. (the phosphorized end lowest) in order that it may kindle thoroughly. Otherwise though it blazes in the first instant it is apt to go out if held erect. These cost about 30 sous the dozen. By having them at your bedside with a candle, the latter may be lighted at any moment of the night without getting out of bed. By keeping them on your writing table, you may seal three or four letters with one of them, or light a candle if you want to seal more which in the summer is convenient. In the woods they supply the want of steel, flint and punk. Great care must be taken in extracting the taper that none of the phosphorus drops on your hand, because it is inextinguishable and will therefore burn to the bone if there be matter enough. It is said that urine will extinguish it. There is a new lamp invented here lately which with a very small consumption of oil (of olives) is thought to give a light equal to six or eight candles. The wick is hollow in the middle in the form of a hollow cylinder, and permits the air to pass up thro’ it. It requires no snuffing. They make shade candlesticks of them at two guineas price, which are excellent for reading and are much used by studious men.—Colo. Le Maire, whom you know, is the bearer of this. He comes to Virginia to obtain the 2000 acres of land given him for his services in procuring us arms, and what else he may be entitled to as having been an officer in our service. Above all things he wishes to obtain the Cincinnatus eagle, because it will procure him here the order of St. Louis, and of course a pension for life of 1000 livres. He is so extremely poor that another friend and myself furnish him money for his whole expences from here to Virginia. There I am in hopes the hospitality of the country will be a resource for him till he can convert a part of his lands advantageously into money. But as he will want some small matter of money, if it should be convenient for you to furnish him with as much as ten guineas from time to time on my account I will invest that sum in books or any thing else you may want here by way of paiment. He is honest and grateful, and you may be assured that no aid which you can give him in the forwarding his claims will be misplaced.

The lamp of war is kindled here, not to be extinguished but by torrents of blood. The firing of the Dutch on an Imperial vessel going down the Scheld, has been followed by the departure of the Imperial minister from the Hague without taking leave. Troops are in motion on both sides towards the Scheld, but probably nothing will be attempted till the spring. This court has been very silent as to the part they will act. Yet their late treaty with Holland, as well as a certainty that Holland would not have proceeded so far without an assurance of aid furnish sufficient ground to conclude they will side actively with the republic. The king of Prussia it is beleived will do the same. He has patched up his little disputes with Holland and Dantzic. The prospect is that Holland, France, Prussia and the Porte will be engaged against the two Imperial courts. England I think will remain neuter. Their hostility towards us has attained an incredible height. Notwithstanding the daily proofs of this, they expect to keep our trade and cabotage to themselves by the virtue of their proclamation. They have no idea that we can so far act in concert as to establish retaliating measures. Their Irish affairs will puzzle them extremely. We expect every moment to hear whether their Congress took place on the 25th Ult. Perhaps before I seal my letter I may be enabled to inform you. Should things get into confusion there, perhaps they will be more disposed to wish a friendly connection with us.
There is a dictionary of law, natural, civil and political in 13. vols. 4to. published here. It is well executed, by Felice, Jaurat, De la lande and others. It supplies the diplomatic dictionary of which you saw some volumes in Philadelphia and which degenerated into a trifling thing. This work costs half a guinea a volume. If you want De Thou, I can buy it on the stalls in perfect condition, 11. vols. 4to. in French @ 6. livres a vol. Moreri is to be bought cheap on the stalls.
The inclosed papers being put into my hands by Mr. Grand I cannot do better than to forward them to you and ask your attention to the case should the party present himself to you. I am with great sincerity Your affectionate friend & servt.,

Th: Jefferson

Address your letters A Monsr. Monsr. Jefferson ministre plenipotentiaire des etats unis de l’Amerique à Paris, Cul-de-sac Tetebout.

Books bought for you
Historia de Españia por Mariana. 2 vol. fol. (old) 15 livres.
Le Dictionnaire de Trevoux. 5. vol. folio. in good condition 28. livres.
Wicquefort de l’Ambassadeur. 2. vols. 4to. good condition 7. livres 4. sous.
Traité de Morale. a new and good publication 12 mo.
l’Encyclopedie 37. vols. some thing above 300 livres.
8 counties only sent deputies to the Congress in Dublin. They came to resolutions on the reform of parliament &c. and adjourned to the 20th. of Jan. recommending to the other counties to send deputies then.

